DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status Claims
Claim 1 is amended.
Claims 7-34 are cancelled.
Claims 1-6 are pending in the application and are presented to be examined upon their merits.

Response to Arguments
Regarding 35 U.S.C.  § 102
As amended the 35 U.S.C. 102 rejection is withdrawn. However, the following rejection is made in further view  of VanHerden et al (US 2015/0095206).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martinez et al (US 2014/0137257) in view of VanHerden et al (US 2015/0095206).
Regarding claim 1, Martinez discloses a method [0008], comprising:  for each of a plurality of entities in a portfolio, 
	receiving entity data that is indicative of entity attributes; 
determining, by a processor, that the received entity data for at least some of the plurality of entities is missing a portion of the entity data [0009, lines 11-120], [0010];
	determining, by the processor, substitute entity data for the missing portion of the entity data at least in part by locating one or more substitute entities that have the substitute entity data that corresponds to the missing portion of the entity data, [0129, lines 12-16]
	comparing, by the processor, a combination of the received entity data and the substitute entity data for the-missing portion of the entity data for each of the plurality of entities to each other; [0192-0193]
assessing a likelihood of a cyber security failure in a computer network of an entity of the plurality of entities based at least in part on the combination of the received entity data and the substitute entity data [0009]; and 
based at least in part on the assessing of the likelihood of the cyber security failure in the computer network of the entity, determining a set of computer network changes to reduce the likelihood of the cyber security failure in the computer network of the entity [0096], [0049], [0141].
Martinez fails to disclose wherein locating the one or more substitute entities comprises identifying, based at least in part on a ratio of entity types of the plurality of entities in the portfolio, one or more portfolios that have complete entity records.
VanHeerden discloses identifying, based at least in part on a ratio of entity types of the plurality of entities in the portfolio, one or more portfolios that have complete entity records [0030- In other embodiments, account data 144B may include information identifying investment portfolios held by one or more customers of the financial institution (e.g., positions in one or more securities held by the customers]. See also [[0035] …financial transaction server 142 may assign a status of "In Progress" to the initiated transaction, and may store a corresponding identifier of the status within the data record. Further, upon successful execution of the initiated transaction, financial transaction server 142 may update the status identifier stored within the data record to reflect the completed execution.]
It would have been obvious before the effective filing date to employ the aforementioned feature of VanHeerden into Martinez providing the expected result of providing a completed transaction which reflects a completed record.
Regarding claim 2, Martinez discloses wherein determining the substitute entity data comprises: comparing the plurality of entities of the portfolio that is missing a portion of the entity data to entities with complete entity data; and generating a synthesized portfolio, the generating comprising:
 selecting the entities with complete entity data; based at least in part on the comparison of the plurality of entities of the portfolio that is missing a portion of the entity data to entities with complete entity data, replacing the plurality of entities that is missing a portion of the entity data with the selected entities with complete entity data; and wherein the entities with complete entity data are within additional portfolios that are similar in entity composition to the synthesized portfolio.(FIG. 10)(1004)(1006)[0103]
Regarding claim 3, Martinez discloses substituting entity data, from the selected entities having the complete entity data, for the portion of the entity data that is missing, such that a likelihood of a cyber security failure for the synthesized portfolio mimics a likelihood of a cyber security failure of other similar portfolios. [0103]
Regarding claim 4, Martinez discloses comprising based on the synthesized portfolio, generating another synthesized portfolio and calculating a diversity score. [0129, line 12-16]
Regarding claim 5, Martinez discloses further comprising creating, based at least in part on a set of resynthesized portfolio and calculating a diversity score. [260, lines 6-11]
Regarding claim 6, further comprising automatically recommending, based on the assessed likelihood of cyber security failure, at least some of the determined set of computer network changes. [0058], [0134], [0140].

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S FELTEN whose telephone number is (571)272-6742. The examiner can normally be reached Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin L Hewitt can be reached on 5712726709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL S FELTEN/Primary Examiner, Art Unit 3692